In an action to recover damages for the death of respondent’s intestate, resulting from a fall from a taxicab in which he was a passenger, judgment in favor of respondent unanimously affirmed, with costs. Implicit in the jury’s verdict is a finding that the intestate, who had been sitting on the left side of the rear seat, was thrown against the handle of the left rear door when the taxicab swerved to the right, causing the door to open, and was precipitated to the roadway. In our opinion, that finding, and the conclusion that appellants’ negligence was the proximate cause of the injuries, are supported by the proof that the door handle opened by downward pressure in violation of the requirements of the Standard Taxicab Specifications promulgated by the police department of the city of New York and that the operator of the taxicab changed its direction from left to right at the point of the accident. (Cf. Marshall v. Carter, 301 Mass. 372, 378.) Respondent was not required to exclude the remote possibility that the door was deliberately opened by the intestate (cf. Rosenberg v. Schwartz, 260 N. Y. 162) and in this death action is not held to as high a degree of proof of the cause of action as where an injured plaintiff can himself describe the occurrence (Noseworthy v. City of New York, 298 N. Y. 76). Present — Nolan, P. J., Adel, Wenzel, Schmidt and Beldock, JJ.